—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Joseph, J.), dated February 15, 2000, which denied their motion, denominated as one for renewal and reargument of their prior motion to vacate the dismissal of their complaint, but which was, in actuality, a motion for reargument.Ordered that the appeal is dismissed, with one bill of costs.The plaintiffs’ motion, characterized as one for renewal and reargument of their prior motion to vacate the dismissal of their complaint, was not based upon new facts which were unavailable at the time they submitted their original motion for vacatur {see, Bossio v Fiorillo, 222 AD2d 476). Therefore, the motion was, in actuality, one to reargue, the denial of which is not appealable. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.